Citation Nr: 1028635	
Decision Date: 07/30/10    Archive Date: 08/10/10

DOCKET NO.  07-23 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for lumbar disc herniation at 
L5-S1, claimed as low back pain/strain.


REPRESENTATION

Veteran represented by:	Peter Meadows, Esq.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The Veteran had active duty service from September 1961 to 
September 1964.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a September 2006 rating decision of the St. 
Petersburg, Florida Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied the Veteran's claim for 
service connection for a low back strain/sprain.

The Veteran testified before the undersigned at a June 2008 
hearing at the RO (Travel Board hearing).  A transcript has been 
associated with the claims file.

In October 2008, the Board denied the Veteran's appeal.  The 
Veteran appealed the Board's decision to the United States Court 
of Appeals for Veteran's Claims (Court).  The Veteran's 
representative and VA's General Counsel submitted a Joint Motion 
for Remand (JMR) to the Court.  In August 2009 the Court granted 
the motion, vacated the Board's decision, and remanded the appeal 
to the Board.

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the Veteran if further action is 
required.


REMAND

In the JMR, the parties agreed that the Board committed error in 
relying in part on the equivocal opinion contained in a September 
2006 VA examination report as evidence against the claim.  In the 
examination report, the examiner stated that he could not provide 
an opinion "without resort to speculation."  The Board was 
instructed to ensure that the Veteran was provided with an 
adequate medical examination to assess the etiology of his 
current lumbar condition.  In light of the terms of this JMR, a 
new VA orthopedic examination is required to determine the 
etiology of the Veteran's lumbar condition.

The claims file also suggests that the Veteran is receiving 
current treatment for his lumbar condition from the VA Medical 
Center (VAMC).  As these records have been adequately indentified 
and are relevant to the instant claim, they must be obtained.  
38 U.S.C.A. § 5103(a).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain the records of 
the Veteran's VA treatment for a back 
disability since July 2006.

If these records are unavailable, this should 
also be documented in the claims file.

2.   Following completion of the above 
development, the RO/AMC should afford the 
Veteran a VA orthopedic examination to 
determine whether any current lumbar 
condition is related to active duty service.  
The claims file including a copy of this 
remand must be made available to, and be 
reviewed by, the examiner.  The examiner 
should indicate such review in the 
examination report or in an addendum.

After the examination, the examiner should 
provide an opinion as to whether it is at 
least as likely as not (50 percent 
probability or more) that any current lumbar 
condition had its onset in service or is 
otherwise related to a disease or injury in 
active duty service.  The examiner should 
specifically comment on the impact, if any, 
the Veteran's reports of an in-service 
parachute jumping accident, reports of post-
service recreational skydiving and a July 
2004 report from a VA physician that the 
Veteran had chronic low back pain that 
originated while he was in service in 1964.

The examiner should provide a rationale for 
this opinion. The examiner is advised that 
the Veteran is competent to report injuries 
and symptoms, and that the Veteran's reports 
must be considered in formulating the 
requested opinion

If the examiner cannot provide an opinion 
without resort to speculation, the examiner 
must provide a rationale as to why this is 
so, and must indicate what if any additional 
evidence would permit an opinion to be made.

3.  If the claim on appeal is not fully 
granted, issue a supplemental statement of 
the case, before returning the case to the 
Board, if otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).

_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

